Title: From George Washington to Samuel Huntington, 28 June 1781
From: Washington, George
To: Huntington, Samuel


                        sir

                            Head Quarters Peekskill 28th June 1781
                        
                        I have been honored with your Excellencys several Letters of the 20th & 21st instant—with their
                            several Enclosures—sir Henry Clinton has indeed refused to make any Exchange of Genl Burgoyne in the Military Line, but
                            upon my Consent to put the Prisoners taken at the Cedars upon a footing of Exchange equal with any other Prisoners of
                            War—I know of nothing at present subsisting between Sir Henry & me to prevent a Proposition being made by Congress
                            for the Exchange of Mr Laurens for Genl Burguoyne, in the mode mentioned by your Excellency.
                        As to Genl Baileys Memorial, I am persuaded that Congress, from a Knowlege of our Circumstances, will be
                            fully sensible that an Expedition into Canada, must be utterly impracticable—they may also be informed, that in the
                            present Situation of our Troops, & their Numbers, with respect to our intended Operations, it is equally out of my
                            Power to lend any Aid for the support of that Frontier.
                        The Regulations of the Cloathing Department, were we in suitable Circumstances, are very agreable to my Ideas
                            respecting it—But I beg Congress will be pleased to consider, whether at this Time, when there is great Reason to suppose
                            the Loss of the Marquis le Fayette, expected from France, it will not be best to suspend that Part of the Resolutions,
                            which abolishes all State Appointments & Regulations, respecting their Purchase or procuring any further Supplies
                            unless Congress are fully assured of a sufficient Supply by means of their own Resources, without any Aid from individual
                            States, I have great Reason to fear, the Army will fall much short of its real Needs—that part of the Regulations which I
                            have mentioned, will most probably give the States an Idea of the Competentcy of the Continental Resources independant of
                            their Assistance; and they will be very glad to relax their Attention to this Article, which has already given them much
                            Trouble & Expence to obtain—were your Expectations equal to our Wants, I should be fully satisfied without the
                            Intervention of individual States—but some peculiar Fatality seeming to attend all the attempts for obtaing Cloathing from
                            abroad, that have hitherto been made by Congress, I am greatly apprehensive, that, with out the Aid of the States, we may,
                            by another Campaign, have an army literally Naked.
                        Inclosed I send for the Observation of Congress, Copy of a Letter from M. Genl Schuyler, who has undertaken
                            to build a Number of Boats for Public Use—as this Gentleman has been already particularly serviceable to the public by his
                            Advancements, & his Aid may be further needed in our Operations, I beg, that Congress will be pleased to take the
                            most effectual Measures that he may be enabled to fulfill his Engagements in the Time mentioned by him, so that his Credit
                            may not be injured by his Exertions in Favor of the Public. I have the Honor to be—with the most perfect Regard &
                            Estimation sir Your Excellency’s most Obedient and humble Servant
                        
                            Go: Washington
                        
                    